Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Ricardo Yepez on October 14, 2021. 
The application has been amended as follows consistent with the rejection previously made by the examiner and applicant’s response to the non-final action:   
11. (Currently amended) A method for wastewater treatment, comprising 
receiving wastewater having selenium at a wastewater treatment system comprising a first anoxic moving bed biofilm reactor (MBBR) and a second anoxic MBBR fluidly coupled to the first MBBR; 
treating the wastewater in the firsts MBBR to produce a treated wastewater by removing nitrogen from the wastewater, wherein the first anoxic [[-]]MBBR comprises a first biofilm disposed on a first media; 
directing treated wastewater to the second MBBR; and treating the treated wastewater in the second anoxic MBBR to produce a selenium enriched fluid.
16, wherein the one or more first signals, the one or more second signals, or a combination thereof, are representative of an oxidation reduction potential (ORP), a temperature, a pH, a clarity, a chemical composition, or a combination thereof.
18. (Currently amended) The system of claim [[15]]16, wherein the first actuator provides carbon to the first MBBR, wherein the second actuator provides carbon to the second MBBR, or a combination thereof.
19. (Currently amended) The system of claim [[15]]16, wherein the processor is configured to control oxidation reduction potential (ORP) so as to minimize or eliminate SO42- reduction in the first MBBR, the second MBBR, or a combination thereof, by actuating the first actuator, the second actuator, or the combination thereof.
20. (Currently amended) The system of claim [[15]]16, wherein the processor is configured to direct the selenium enriched fluid to a solid liquid separation system, and wherein the solid liquid separation system is configured to separate the selenium from the selenium enriched fluid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/14/21